Dismiss and Opinion Filed August 11, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00478-CR
                              No. 05-22-00485-CR
                    PAUL EUGENE WARNER, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause No. F16-33925-R & F16-21861-R

                       MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Smith
                          Opinion by Justice Osborne
      Before the Court are appellant’s August 1, 2022 motions to dismiss these

appeals. The motions comply with rule 42.2. See TEX. R. APP. P. 42.2(a). We grant

the motions and dismiss these appeals.




220478f.u05                              /Leslie Osborne//
220485f.u05                              LESLIE OSBORNE
Do Not Publish                           JUSTICE
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

PAUL EUGENE WARNER,                          On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F16-33925-R.
No. 05-22-00478-CR         V.                Opinion delivered by Justice
                                             Osborne. Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of August, 2022.




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

PAUL EUGENE WARNER,                          On Appeal from the 265th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F16-21861-R.
No. 05-22-00485-CR         V.                Opinion delivered by Justice
                                             Osborne. Justices Schenck and Smith
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of August, 2022.




                                       –3–